          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

GURAL FOSTER                                                   PLAINTIFF

v.                      No. 4:19-cv-896-DPM

WELCARE HEALTH PLANS                                          DEFENDANT

                              ORDER
     Foster's mail is again being returned undelivered. NQ 9 & NQ 10.
The Court extends his deadline: his amended complaint and $100 of
the filing fee are due by 13 March 2020. He must also update his
address with the Clerk of Court by the same date. If he does not take
these steps by the new deadline, then this case will be dismissed
without prejudice. LOCAL RULE 5.5(c)(2).
     So Ordered.
                                  ~            o#~
                               D.P. MarshallJ r.
                               United States District Judge

                                  / ;,_   f:t./n.vMy ~;.{:)
                                                7
